Title: To Thomas Jefferson from De Ponçins, 29 August 1785
From: Ponçins, Marquis de
To: Jefferson, Thomas



Monsieur
à feur en forez ce 29e. aoüt 1785

Vôtre excellence verra par les deux lettres que j’ay l’honeur de lui adrësser cy inclus, que j’ay proposé à m. le docteur franklin un projet, pour lever un état topografique, de tous les états unis de l’amerique, avec la notice du grain et qualité de terre de chaque canton, et le régime particulier à chaque lieu, pour y faire fleurir l’agriculture, le comerce, ou l’industrie. J’avois l’honeur aussi de lui demander, de me faire adjuger par le Congres des terres pour mon compte, ou je pûs former un établissement avantageux, un revers de fortune ocasioné par la perte d’un proces contre un corps éclesiastique, m’obligant à passer en amerique.
Les obstacles que m. le docteur franklin oposa, come un empechement à ces projets, ne subsistent plus aujourdhui, puisque le Congres, ayant traité avec les nations indienes et sauvages, est devenu propriétaire incontestable de tous les térritoires qu’on lui disputoit; et com’il s’occupe de conceder ces terres, j’ose vous prier d’employer vos bons offices pour m’en faire concéder une portion, avantageuse; mon traité d’agriculture qui va vous etre presenté, vous prouvera que je suis en ce genre un des grands opérateurs qu’il y ait eu depuis le Comencement du monde. J’ose vous prier de me faire sçavoir le prix, les conditions, et les avantages de ces concéssions. Je suis avec respect Monsieur vôtre tres humble et tres obant. serviteur,

Le Mis. De ponçinsancien officier aux gardesFrançoises chev. de Sr. Louis


J’ose vous prier de faire tenir la cy jointe à m. le docteur franklin.

